DETAILED ACTION
Non Final
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on 11/23/2020 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.
Drawings
The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description:
“a transverse component” PG Pub paragraph [0062]; 
“a geometric protrusion” PG Pub paragraph [0063];
Shutter “surface extension” PG Pub paragraph [0083];
“transverse section” of the box shaped body PG Pub paragraph [0083];
“central hole”; “surface” of the removable bottom PG Pub paragraph [0097]; 
“a second stage”; “locking position”; “sliding position”; PG Pub paragraph [0117]; 
“a cylinder” PG Pub paragraph [0101]
The following references signed refer to different elements; 
Reference sign “6” refers to “support surface” PG Pub paragraph [0085] vs. “elastic element” PG Pub paragraph [0072]; 

Claim 1 “a lateral portion” in line 25, where there is no corresponding numeral; 
Lastly, figure 1 discloses the through cavity 21, but there is a portion of the body (un numerated) that is not hatched on the left hand side of the figure, which could be interpreted as an opening in the body, or some break that would indicate the fluid cannot be fully stopped via closing of the shutters; 
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.
Claim Objections
Claims 20 (and also accordingly 21, 22 and 23 which depend from 20) is/are objected to because of the following informalities:  the claim appears to be dependent from claim 16, but recites claim 17 as it’s parent, where claim 17 depends from claim 1 and does not recite the second magnetic attraction….   Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-23 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 21 recites “the movement member is common to both shutters…”. It is unclear and/or uncertain (i.e. there appears to be a zone of uncertainty) from a reading of the claim as to what is intended by the term/phrase/idea and how such a term/phrase/idea should be interpreted. In other words, it is unclear what the commonality is meant to encompass, and the commonality provides no objective meaningful references as to how or in what way they member is common? In the interest of compact prosecution, the term/phrase will be given its broadest reasonable interpretation. Appropriate correction is required. 
Regarding claim 1, the phrase "preferably" in line 1 which renders the claim indefinite because it is unclear whether the limitations following the phrase are part of the claimed invention.  See MPEP § 2173.05(d).
The following Claims recite limitations which have insufficient antecedent basis. The Claims and respective limitations include the following:  Claim 22, "the second magnetic attraction means" in line 3; Claim 23, "the second magnetic attraction means" in line 3; Appropriate correction is required.
Claim Rejections - 35 USC § 103

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-4-15, 17-21 (as indefinitely understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfery (US 2297854) in view of Kramer (US 2969088); 
Claims 3 (as indefinitely understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfery in view of Kramer, as applied to claim 1 (as indefinitely understood) above, and further in view of Thornbery (US 2229826); 
Claims 16, 22, 23  (as indefinitely understood) is/are rejected under 35 U.S.C. 103 as being unpatentable over Alfery in view of Kramer, as applied to claims 1 and 15 (as indefinitely understood) above, and further in view of Shah (US 5785511); 

Alfery discloses in claim 1:  (see at least annotated figure 1 below)

    PNG
    media_image1.png
    855
    729
    media_image1.png
    Greyscale

Alfery does not explicitly disclose: utilizing a ferromagnetic material for either the dividing wall or the shutter armature; but considering that Kramer teaches: using iron for the purpose of its general hard rigidity and its ferromagnetic properties (Col 2 lns 51-52, ln 64-66), 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a metallic material such as an iron for the parts of the electromagnetic valve of Alfery such as the metallic body/casing metal and the metallic shutter armature of Alfery as taught in Kramer for the purpose of for example economizing material selection/use, utilizing a durable hard metallic material such as iron and for the selective magnetic flux carrying capacities In re Leshin, 125 USPQ 416.

Alfery discloses (as modified for the reasons discussed above) in claim 3: The valve according to claim 1, wherein said dividing wall is afforded in a single body (37 is a single body integrally connected to the outside of 35) with the box-shaped body or with a central insert of the box-shaped body that occupies the volume interposed between the first magnetic attraction means, so as to isolate the first magnetic attraction means from the inner volume (37 isolates 44 from 18); although Alfery does not disclose: the dividing wall a single integral body with the box-shaped body;  Although Thornbery teaches: the dividing wall a single integrally formed wall (at 21) formed from a single sheet for the purpose of for example simple construction through put; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to form the dividing wall and box shaped body of Alfery as taught in Thornbery of a single unitary integral body for the purpose of simplifying construction throughput and, especially since it has been held that forming in one piece an article which has formerly been formed in two pieces and put together involves only routine skill in the art.  Howard v. Detroit Stove Works, 150 U.S. 164 (1893). 

Alfery discloses (as modified for the reasons discussed above) in claim 4: The valve according to claim 1, wherein said dividing wall is a separate piece from the box-shaped body (37 is a separate piece formed together with 35 to work as a unit) or (the use of or considered an alternative grouping under MPEP 2131) from a central insert of the box-shaped body that occupies the volume interposed between the first magnetic attraction means. 

Alfery discloses (as modified for the reasons discussed above) in claim 5: The valve according to claim 1, wherein the box-shaped body comprises an outer wall (35) made of [metallic] material so as to convey the field lines towards the dividing wall; Alfery does not disclose: the outer wall made of ferromagnetic material, although as taught in Kramer, using iron as a forming material (which is a ferromagnetic material), 
Accordingly, it would have been further obvious to one of ordinary skill in the art at the time of filing of the invention to utilize a metallic material such as an iron for the parts of the electromagnetic valve of Alfery such as the outer wall of the metallic body/casing metal as taught by the use in Kramer for the purpose of for example economizing material selection/use, utilizing a durable hard metallic material such as iron; especially considering for the reasons discussed above.

Alfery discloses (as modified for the reasons discussed above) in claim 6: The valve according to claim 1, wherein said shutter extends orthogonally to the movement direction (46 extends transvers to the central axis of 30) and has a surface extension (i.e. the extension of 1006 away from the central axis) substantially equal to a transverse section of said box-shaped body with respect to said movement direction (46 width matches the width of 42 outer limits to be 

Alfery discloses (as modified for the reasons discussed above) in claim 7: The valve according to claim 1, wherein said shutter is made of at least two pieces (46 and 24) constrained to each other (via 30) and integral with the movement of the shutter (for the purpose of translating the reciprocal axial movement.)  

Alfery discloses (as modified for the reasons discussed above) in claim 8: The valve according to claim 1, wherein the dividing wall is arranged at the inner face  (at 1004) of the box-shaped body to delimit the inner volume (18) with respect to the box-shaped body. 

Alfery discloses (as modified for the reasons discussed above) in claim 9: The valve according to claim 1, wherein the dividing wall faces the shutter (that of 24 facing inwards, and that of 46 when facing outwards), when the latter is kept in the open position. 

Alfery discloses (as modified for the reasons discussed above) in claim 10: The valve according to claim 1, comprising an elastic element (spring 52) interposed between the dividing wall and the shutter to facilitate the movement of the shutter from the open position to the closed position (as discussed above, claim 1.) 

Alfery discloses (as modified for the reasons discussed above) in claim 11: The valve according to claim 1, wherein the outer face (i.e. at 1002) of the box-shaped body comprises a 

Alfery discloses (as modified for the reasons discussed above) in claim 12: The valve according to claim 1, wherein the first magnetic attraction means comprises an electromagnet (44) configured to generate magnetic field lines able to attract the shutter (46) into the open position and keep it in such position (as discussed above claim 1.) 

Alfery discloses (as modified for the reasons discussed above) in claim 13: The valve according to claim 1, wherein said box-shaped body has a hole (cable port from 100) communicating with the housing for allowing the passage of at least one cable (88) between the housing and the external environment (to complete the thermocouple.)  

Alfery discloses (as modified for the reasons discussed above) in claim 14: The valve according to claim 1, wherein the shutter comprises a first plate (i.e. 29), which defines a support surface (that of 29) for the shutter on the inner face when the shutter is in the open position, and a second sealing plate (of 24 at 25) to prevent the flow of fluid between the inlet passage and the outlet passage when the shutter is in the closed position. 

Alfery discloses (as modified for the reasons discussed above) in claim 15: The valve according to claim 1, claims, comprising a movement member (at 65) for moving the shutter along the movement direction and operatively associated with the shutter for moving it from the 

Alfery discloses (as modified for the reasons discussed above) in claim 16: The valve according to claim 15, comprising a second means (72/60/67/65) operatively active between a fixed portion of the valve (63) and the movement member for moving the movement member itself along the movement direction. Alfery does not disclose: a second magnetic attraction means; Shah disclose: a second magnetic attraction means (48 figure 1, arranged to connect to the plunger 54 for the purpose of automatically controlling the reset of the pilot burner via solenoid actuator, abstract; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange a second magnetic attraction means as taught in Shah for that of the actuator of the second means of Alfery, where the solenoid actuator of Shah can be arranged to connect to the rod of 60 of Alfery as taught in Shah, for the purpose of automatically controlling the reset of the pilot burner via solenoid actuator as taught by Shah. 

Alfery discloses (as modified for the reasons discussed above) in claim 17: The valve according to claim 1, comprising a through cavity (inside of 25) interposed between the inlet passage and the outlet passage and extending along the movement direction so as to face towards the shutter; said through cavity comprising a further inlet passage (bottom opening of 25) in fluid communication with the inlet passage, and a further outlet passage (top opening of 25 at 15) in fluid communication with the outlet passage; said further inlet passage and said further outlet 

Alfery discloses (as modified for the reasons discussed above) in claim 18: The valve according to claim 17, further comprising a movement member (65) for moving the shutter along the movement direction and operatively associated with the shutter for moving it from the closed position towards the open position, wherein the movement member is inserted in the through cavity (64 to 25) to allow the movement of the movement member along the movement direction. 

Alfery discloses (as modified for the reasons discussed above) in claim 19: A valve comprising two stages (24 closed against 25 at stage 1, 65/flow interrupter closed against top of 25 at 15 and push against 29 stage two, to retain 24 in the open position, then retracting the valve at 65/flow interrupter to open passage completing stage 2, see Col 5 ln 5-16), wherein at least a first stage comprises the characteristics of the valve according to claim 1. 

Alfery discloses (as modified for the reasons discussed above) in claim 20: A valve comprising two stages, wherein at least a first stage comprises the characteristics of the valve according to claim 17, wherein a second stage comprises a further shutter (flow interrupter, at 1008) movable along the movement direction between a locked position, in which it disables the passage of fluid between the through cavity (as discussed Col 5 ln 5-16) and the outlet opening, and a sliding position (i.e. open position), in which it is distanced from the further outlet passage to allow the fluid to reach the outlet opening. 

Alfery discloses (as modified for the reasons discussed above) in claim 21: The valve according to claim 20, wherein the movement member is common to both shutters (in as much as 65 retains 1008 on the rod 60 and 65 presses against 29 to move against 24 and open the shutter at 24…) and (thus) is configured to move the shutter and the further shutter. 

Alfery discloses (as modified for the reasons discussed above) in claim 22: The valve according to claim 20, wherein the movement member comprises a rod-shaped body (inner portion of 65 at threaded connection of 60 to 65) passing through the further shutter (1008) and a portion (spring 75) interacting with the second means (72/60/67/65). Alfery does not disclose: a second magnetic attraction means; Shah disclose: a ferromagnetic portion (core a second magnetic attraction means (48 figure 1, arranged to connect to the plunger 54 for the purpose of automatically controlling the reset of the pilot burner via solenoid actuator, abstract; 
It would have been obvious to one of ordinary skill in the art at the time of filing of the invention to arrange a second magnetic attraction means as taught in Shah for that of the actuator of the second means of Alfery, where the solenoid actuator of Shah can be arranged to connect to the rod of 60 of Alfery as taught in Shah, for the purpose of automatically controlling the reset of the pilot burner via solenoid actuator as taught by Shah.  

Alfery discloses (as modified for the reasons discussed above as best understood) in claim 23: The valve according to claims 20/[16/22], comprising a first electromagnetic circuit (via couple 88 to generate flux circuit through 42 and to hold 46 to the electromagnet) operatively connected to the first magnetic attraction means and a second electromagnetic circuit (generated .
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MATTHEW W JELLETT, whose telephone number is 571-270-7497.  The examiner can normally be reached on Monday-Friday (9:30AM-6:00PM EST).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisors can be reached by phone.  Ken Rinehart can be reached at (571)-272-4881, Mary McManmon can be reached at (571) 272-6007or Craig Schneider can be reached at (571) 272-3607.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov.  Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you 
/Matthew W Jellett/Primary Examiner, Art Unit 3753